       Case 1:14-cr-00001-WLS-TQL Document 473 Filed 10/06/20 Page 1 of 3



                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE MIDDLE DISTRICT OF GEORGIA
                                      ALBANY DIVISION

      UNITED STATES OF AMERICA

                       v.                                  CRIMINAL NO. 1:14-CR-1-001 (WLS)

        CHRISTOPHER WHITMAN


        ORDER ON EMERGENCY MOTION FOR COMPASSIONATE RELEASE -
         18 U.S.C. § 3582(c)(1)(A), 18 U.S.C. § 4205(g) and THE FIRST STEP ACT

Upon motion of ☑ the defendant ☐ the Director of the Bureau of Prisons for a reduction in sentence
pursuant to 18 U.S.C. § 3582(c)(1)(A), and after considering the applicable factors set forth in 18 U.S.C.
§ 3553(a) and the applicable policy statements issued by the Sentencing Commission,

IT IS ORDERED that the motion is:

☐ GRANTED

       ☐ The defendant’s previously imposed sentence of imprisonment of ________________ is
       reduced to ____________________________. If this sentence is less than the amount of time
       the defendant already served, the sentence is reduced to a time served; or

       ☐ Time served:

       If the defendant’s sentence is reduced to time served:

               ☐ This order is stayed for up to fourteen days, for the verification of the defendant’s
               residence and/or establishment of a release plan, to make appropriate travel
               arrangements, and to ensure the defendant’s safe release. The defendant shall be released
               as soon as a residence is verified, a release plan is established, appropriate travel
               arrangements are made, and it is safe for the defendant to travel. There shall be no delay
               in ensuring travel arrangements are made. If more than fourteen days are needed to make
               appropriate travel arrangements and ensure the defendant’s safe release, the parties shall
               immediately notify the court and show cause why the stay should be extended; or

               ☐ There being a verified residence and an appropriate release plan in place, this order
               is stayed for up to fourteen days to make appropriate travel arrangements and to ensure
               the defendant’s safe release. The defendant shall be released as soon as appropriate
               travel arrangements are made, and it is safe for the defendant to travel. There shall be
               no delay in ensuring travel arrangements are made. If more than fourteen days are
               needed to make appropriate travel arrangements and ensure the defendant’s safe release,
               then the parties shall immediately notify the court and show cause why the stay should
               be extended.
       Case 1:14-cr-00001-WLS-TQL Document 473 Filed 10/06/20 Page 2 of 3


☐ The defendant must provide the complete address where the defendant will reside upon release to
the probation office in the district where they will be released because it was not included in the motion
for sentence reduction.

☐ Under 18 U.S.C. § 3582(c)(1)(A), the defendant is ordered to serve a “special term” of ☐ probation
or ☐ supervised release of 60 months (not to exceed the unserved portion of the original term of
imprisonment).

□The defendant’s previously imposed conditions of supervised release apply to the “special term” of
supervision; or

☐ The conditions of the “special term” of supervision are as follows:




☐ The defendant’s previously imposed conditions of supervised release are unchanged.

☐ The defendant’s previously imposed conditions of supervised release are modified as follows:




☐ DEFERRED pending supplemental briefing and/or a hearing. The court DIRECTS the United States
Attorney to file a response on or before _________________, along with all Bureau of Prisons records
[medical, institutional, administrative] relevant to this motion.

☐ DENIED after complete review of the motion on the merits.

       ☐ FACTORS CONSIDERED (Optional)
       Case 1:14-cr-00001-WLS-TQL Document 473 Filed 10/06/20 Page 3 of 3


☑ DENIED WITHOUT PREJUDICE because the defendant has neither exhausted all administrative
remedies as required in 18 U.S.C. § 3582(c)(1)(A); nor have 30 days lapsed since receipt of the
defendant’s request by the Warden of the defendant’s facility.

                            So ordered this 6th day of October, 2020.



                                                  /s/ W. Louis Sands
                                                  W. LOUIS SANDS
                                                  SENIOR U.S. DISTRICT JUDGE
